Citation Nr: 1219026	
Decision Date: 05/30/12    Archive Date: 06/07/12	

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the residuals of right wrist arthroscopy with severely decreased range of motion for the period from March 22, 2004 to June 2, 2009.

2.  Entitlement to a current evaluation in excess of 30 percent for the residuals of right wrist arthroscopy with severely decreased range of motion from June 3, 2009.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which decision increased the Veteran's previously assigned 10 percent evaluation for his service-connected right (dominant) wrist arthritis to 20 percent, effective March 22, 2004, the date of receipt of the Veteran's claim for increase. 

In a subsequent rating decision of November 2005, the RO increased the Veteran's previously-assigned 20 percent evaluation to 30 percent, once again, effective from March 22, 2004, and, in so doing, recharacterized the Veteran's right wrist disability as the residuals of right wrist arthroscopy with severely decreased range of motion.  

In a decision of April 2011, the Board denied entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy with severely decreased range of motion for the period from March 22, 2004 to June 2, 2009.  At that same time, the Board remanded for additional development the issue of entitlement to a current evaluation in excess of 30 percent for the Veteran's service-connected right wrist disability effective from June 3, 2009.

In a December 2011 Order, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's April 2011 decision which denied entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy for the period from March 22, 2004 to June 2, 2009, and, in so doing, remanded the Veteran's case to the Board for action consistent with a November 2011 Joint Motion for Remand.  The Veteran did not request, and the Court did not disturb, that portion of the Board's April 2011 decision remanding for additional development the issue of entitlement to a current evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy effective from June 3, 2009.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, the Veteran's appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  

REMAND

At the time of the Joint Motion for Remand in November 2011, it was noted that the Board, at the time of its April 2011 decision, had incorrectly limited its analysis of the severity of the Veteran's service-connected right wrist disability to Diagnostic Codes 5214 and 5215, pertaining exclusively to evaluation of the Veteran's wrist, without determining whether an additional rating was warranted based on the Veteran's apparent weakened grip of the right hand.  This was the case notwithstanding the fact that the record reportedly contained "more than isolated anecdotal and medical evidence of decreased grip strength, impaired use, and loss of general strength in (the Veteran's) right hand."  According to the Court, the Board had failed to evaluate whether separate ratings were warranted utilizing diagnostic criteria for impairment of the hands (including decreased hand strength), as opposed to those applying only to the wrists.  Under the circumstances, the Board was instructed to determine whether an additional rating was warranted for the Veteran's apparent (neurological) impairment of the right hand.  

The Board observes that, at the time of the previous April 2011 remand, it was requested that the Veteran be afforded additional VA orthopedic and neurologic examinations in order to more accurately determine the severity of his right wrist disability effective from June 3, 2009, as well as whether the Veteran suffered from a "separate and distinct" right hand disability secondary to his service-connected right wrist disability effective from that same date.  However, in light of the aforementioned Joint Motion, it is now clear that an additional opinion is required as to whether the Veteran is entitled to a "separate and distinct" rating for his right hand impairment for the period from March 22, 2004 to June 2, 2009.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2009, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then determine whether the Veteran has already been afforded the VA orthopedic and neurologic examinations requested at the time of the April 2011 remand.  Should it be determined that those examinations have not yet taken place, the Veteran should be afforded VA orthopedic and neurologic examinations with an expanded scope (compared to the instructions contained in the April 2011 remand) in order to more accurately determine the severity of his service-connected residuals of right wrist arthroscopy, not only for the current period beginning on June 3, 2009, but also for the period from March 22, 2004 to June 2, 2009.  In the event that the examination requested in the April 2011 remand has already taken place, an addendum should be obtained following review of the claims file to address the period from March 22, 2004 to June 2, 2009.  

The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examinations, and in accordance with the latest questionnaires for examining orthopedic and neurologic disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected right wrist disability.  More specifically, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right wrist disability.  To the extent possible, any additional functional loss or limitation attributable to such flare-ups should be described.  

Finally, for the period from March 22, 2004 to June 2, 2009, as well as for the current period beginning on June 3, 2009, the neurologic examiner should specifically comment as to whether, for either or both of those periods, the Veteran exhibited "separate and distinct" neurological impairment of his right hand which is at least as likely as not proximately due to, the result of, or aggravated by his service-connected right wrist arthroscopy.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in the reports that the claims file have been reviewed.

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy with severely decreased range of motion for the period from March 22, 2004 to June 2, 2009, as well as his claim for a current evaluation in excess of 30 percent for that same disability effective from June 3, 2009.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

